DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 10/13/2021. The amendments of claims 2, 3, 7 and 9 are acknowledged.  Claims 11-17 are newly added claims. Therefore, Claims 1-17 are pending and have been considered below.
Response to Arguments

3.	Applicant's arguments filed on 10/13/201 have been fully considered but they are not persuasive.
3A.	Regarding the arguments bridging page 7, last paragraph, to page 8 last  paragraph, the Examiner respectfully disagrees with Applicant’s position in that “it is further respectfully submitted that Doerr fails to overcome the acknowledged deficiencies of Breuer. Specifically, it is respectfully submitted that Doerr fails to disclose or suggest advanced determining or projecting starting points for emergency braking interventions, the determining or projecting including both (i) setting up a minimum period criterion with at least one minimum period of the warning and/or sum of the warning phase and/or partial braking phase, and (ii) projecting a criticality function that represents a criticality of the traffic situation, wherein thresholds for the initiation of a warning phase, a partial braking phase, and an emergency braking phase are stipulated for the projected criticality function”.
 and  “each warning stage being assigned a predefined warning stage time period. A warning stage, in which a haptic driver warning is issued, is to be triggered a predefined warning stage time period t.sub.h before triggering of the automatic emergency braking process; and in turn a further warning stage, in which a visual and/or acoustic driver warning is issued, is triggered a predefined warning stage time period t.sub.oa before triggering of the haptic driver warning”, [0083]).

3B.	Regarding the arguments bridging page 9, first paragraph,  to page 10 second paragraph, the Examiner respectfully disagrees with Applicant’s position in that “Doerr does not, however, disclose or suggest-in addition to setting up a minimum period criterion-projecting a criticality function that represents a criticality of the traffic situation, wherein thresholds for the initiation of a warning phase, a partial braking phase, and an emergency braking phase are stipulated for the projected criticality function.1 Therefore, because Doerr does not disclose or suggest both (i) a minimum time period criterion and (ii) an additional criticality function that represents a criticality of the traffic situation, Doerr cannot overcome the acknowledged deficiencies of Breuer.” 
 “each warning stage being assigned a predefined warning stage time period. A warning stage, in which a haptic driver warning is issued, is to be triggered a predefined warning stage time period t.sub.h before triggering of the automatic emergency braking process; and in turn a further warning stage, in which a visual and/or acoustic driver warning is issued, is triggered a predefined warning stage time period t.sub.oa before triggering of the haptic driver warning”, [0083]).  “complex traffic situations, the instantaneous driving situation of the vehicle is determined as a function of the registered distance between the vehicle and vehicle traveling in front and/or the registered speed of the vehicle and/or the registered relative acceleration between the vehicle and vehicle traveling in front and/or the registered acceleration of the vehicle” , [0028]).

For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10 is  rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by Breuer et al. (USP 2015/0012204).
As Per  Claim 10, Breuer et al. ( Breuer) teaches, an ego vehicle, comprising: wheel brakes for carrying out a braking process; a driving-dynamics system with a control device   (Breuer:  inherent having wheel brakes for carrying out a braking process; a driving-dynamics system (5) with a control device (6), [0085]); and a distance sensor for determining a longitudinal distance from the object in front and for outputting distance measurement signals to the control device.  (Breuer: a distance sensor 4 for determining a distance dx (longitudinal) from the object in front and for outputting distance measurement signals M1 to the control device, [0085]).

 Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.




7.	Claims 1-17 are  rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al. (USP 2015/0012204) in view of  Doerr et al. (USP 2006/0097570). 
As Per Claim 1, Breuer et al. ( Breuer) teaches, a method for autonomous emergency braking of an ego vehicle (via a method for determining an emergency braking  situation of a vehicle), the method comprising: capturing driving-dynamics variables of the ego vehicle; (determining a state (dynamic ) variable, [abstract]); capturing distance measurement signals; (outputs (capturing) a relative distance measurement signal M1, [0085]); determining a longitudinal distance of the ego vehicle from an object in front, (determining a distance dx (longitudinal) of the vehicle relative to an object in front, [0018], [0085]); detecting an emergency braking situation based on the driving-dynamics variables and the distance measurement signals; (detecting an initiative of an emergency braking situation based on the driving-dynamics variables and the distance measurement signals M, [0085]-[0086]).
However, Breuer  does not explicitly teach, advanced determining or projecting, in response to the detecting the emergency braking situation:  a first starting point for initiation of a warning phase to output a warning signal without initiation of a braking operation;  a second starting point for initiation of a subsequent partial braking phase 
In a related field of Art, Doerr et al. (Doerr) teaches, advanced determining or projecting, in response to the detecting the emergency braking situation: a first starting point for initiation of a warning phase to output a warning signal without initiation of a braking operation, (a first warning stage (a first starting point) for triggering and issuing a visual warning phase to the driver (to output a warning signal), without triggering the emergency braking (without initiation of a braking operation), [0092]-[0095]); a second starting point for initiation of a subsequent partial braking phase with a partial-braking brake pressure, and (a second warning stage (a second starting point) for triggering an partial braking process  inherent with a partial-braking brake pressure, [0097]); a third starting point for initiation of a subsequent emergency braking phase with an emergency braking brake pressure greater than the (in a second supplementary step 68 (a third starting point) for initiation of the automatic emergency braking process is triggered, with a deceleration (brake pressure) greater than the partial-braking deceleration (brake pressure), [0100], [claim 25]); wherein the advanced determining or projecting of the first, second, and/or third starting point includes: setting up a minimum period criterion with at least one minimum period of the warning phase and/or sum of the warning phase and partial braking phase, which is not undershot, (setting a predefined minimum value, the sum of the predefined warning stage time period t.sub.oa of the visual and/or acoustic driver warning and of the predefined warning stage time period t.sub.h of a partial braking warning, which is not to be undershot, [0015], [0083]); and projecting, in advance in accordance with the longitudinal distance from the object, a criticality function that represents a criticality of the traffic situation, 
wherein K thresholds for the initiation of the warning phase, the partial braking phase and the emergency braking phase are stipulated for the projected criticality function such that, Page 2 of 11Response to Office Action dated July 15, 2021Application No. 16/613,812Filed October 13, 2021Attorney Docket No. 817285 when the minimum period is reached, the criticality function has already exceeded a K threshold for the initiation of the emergency braking phase. (a predefined condition in accordance according to the distance between the vehicle and the vehicle traveling in front has been set as timing counters (K thresholds) for triggering the warning stage, the partial braking stage, and emergency braking stage are specified set in equation to operate when the target safety distance d.sub.z (minimum distance) is reached, [0078], [0091]-0104]).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Breuer and Doerr  before the effective filing date of the claimed invention  Breuer, to include the   teachings (the triggering device) of  Doerr  and configure with the system of Breuer in order to acquire initial warning phase, partial braking phase and emergency braking phase for issuing warning to vehicle  driver  for impending danger. around the host vehicle to mitigate  collision possibility. Motivation to combine the two teachings is, to mitigate impending  collision  (i.e., an added safety feature to enhance safety of the driver and others  vehicles in the road).
As per Claim 2, Breuer   as modified by  Doerr teaches the limitation of Claim 1. However, Breuer  in view of  Doerr teaches, wherein the criticality of the traffic situation   is a probability of a collision,   between the ego vehicle and the object in front,  determined by taking into account longitudinal dynamics as an equation of motion over time.  (Doerr :complex traffic situations provides a risk of an impact with the vehicle traveling in front (object), while taking into account the distance measurement, [0006], [0007] and [0028]).

As per Claim 3, Breuer as modified by  Doerr teaches the limitation of Claim 2. However, Breuer  in view of  Doerr teaches, wherein during the determination a dynamic criterion is used with a longitudinal dynamics  criterion for determination of a probability of an avoidance maneuver.  (Breuer: during the determination, a dynamic criterion is used with a distance dx criterion, for determination of emergency braking operation, [0047]-[0058]).

As per Claim 4, Breuer as modified by  Doerr teaches the limitation of Claim 1. However, Breuer  in view of  Doerr does not explicitly teach, wherein during projection starting from the partial braking phase for taking into account relatively high tolerances, a relatively wide value range of the criticality curve is set up with a lower line and an upper line, wherein in the projected profile the upper line and the lower line have exceeded the third K threshold when the minimum period has been reached.  
However, Breuer teaches, a determination an emergency braking using the displacement curves x1 and x2 form parabolas that are open below, which initially rise up to their respective apex points S1 or S2 [0107]. The reference further teach that the distance threshold for triggering the braking system is dx=1m. it would have been obvious for one of the ordinary skill in the art to think that when dx=0 at the collision stage, x1 and x2 will be below one meter (1m) the threshold value of dx because x1 and x2 will become 0 which is below 1.
Therefore, it would have been obvious to one ordinary skill in the art to recognize that , Breuer has  such teachings.

As per Claim 5, Breuer as modified by  Doerr teaches the limitation of Claim 1. However, Breuer  in view of  Doerr teaches, wherein the following K thresholds are specified: a first K threshold for the initiation of the warning phase, (Doerr : a first timing counter T.sub.1 (threshold) for the initiation of the warning phase, [0095]); (Doerr : a second timing counter T.sub.2 (threshold) for the initiation of the partial braking phase, [0097]); the third K threshold for the initiation of the emergency braking phase, (Doerr :the third timing counter T.sub.NB for the initiation of the emergency braking phase, [0101]).

As per Claim 8, Breuer   as modified by  Doerr teaches the limitation of Claim 1. However, Breuer  in view of  Doerr teaches, wherein the starting points are determined as longitudinal distances or starting times, and the minimum duration is set as a minimum warning time or a longitudinal distance minimum value, (Breuer: the starting points are determined as distance dx_0 (longitudinal distances) or at time t=0 (starting times), and the minimum duration is set to 1m as a longitudinal distance minimum value, [0098]-[0106]).
Claim 9 is being rejected using the same rationale as claim 1.

8.	Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al. (US 2015/0012204 A1) view of Doerr et al. (US 2006/0097570 A1) and in view of Hecker et al. (US 2018/0072224 A1).
As per Claim 6, Breuer   as modified by  Doerr teaches the limitation of Claim 1. However, Breuer  in view of  Doerr  does not explicitly teach, wherein after the initiation of the phases, previously determined starting points are updated based on current measured values and changed if the changes satisfy the minimum criterion.  
after the initiation of the warning to the drive, started points are changed based on current measured values due to the dynamic movement situation to satisfy the minimum distance, [0044]-[0049]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Breuer and Hecker  before the effective filing date of the claimed invention  to modify the systems of Breuer, to include the  teachings (the triggering device) of  Hecker and configure with the system of Breuer in order to update the starting points based on current measured values. 
As per Claim 7, Breuer as modified by  Doerr  and Hecker teaches the limitation of Claim  6. However, Breuer  in view of  Doerr   and Hecker  teaches, wherein when a change in comparison with a projection is determined, the starting points are only shifted later in time and/or distance (Breuer: [0095]).

9.	Claims 11-17 are  rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al. (USP 2015/0012204) in view of Miura et al. ( USP 2016/0280134) in view of  Doerr et al. (USP 2006/0097570). 	As Per Claim 11, Breuer teaches, a method for autonomous emergency braking of an ego vehicle, the method comprising: capturing driving-dynamics variables of the ego vehicle; (determining a state (dynamic ) variable, [Abstract]); capturing distance measurement signals (outputs (capturing) a relative distance measurement signal M1, [0085]);  indicating a longitudinal distance of the ego vehicle from an object in front; (determining a distance dx (longitudinal) of the vehicle relative to an object in front, [0018], [0085]); detecting an anticipated emergency braking situation based on the driving-dynamics variables and the distance measurement signals; (detecting an initiative of an emergency braking situation based on the driving-dynamics variables and the distance measurement signals M, [0085]-[0086]).
However, Breuer does not explicitly teach, wherein: the criticality function defines an anticipated collision probability level as a function of time, the anticipated collision probability level being a probability of a collision between the ego vehicle and the object in front based on the driving-dynamics variables and the distance measurement signals.
In  a related field of Art, Miura et al. ( Miura) teaches,  vehicle collision avoidance assist apparatus, wherein: the criticality function defines an anticipated collision probability level as a function of time, the anticipated collision probability level being a probability of a collision between the ego vehicle and the object in front based on the driving-dynamics variables and the distance measurement signals, (via vehicle collision avoidance assist apparatus 10,  being equipped with control unit 11 which contains collision probability determiner 51, Fig.1 , 2, 5, [0010], [0017], [0055], [0072], [0080-0090], ref. Claim 11).
It would have been obvious to one of ordinary skill in the art, having the teachings of Breuer and Miura before the effective filing date of the claimed invention  to modify the systems of Breuer, to include the   teachings (collision avoidance assist apparatus) of  Miura and configure with the system of Breuer in order to acquire  collision probability determining unit to determine probability of collision and alter driver 
However, Breuer in view of Miura does not explicitly teach, defining, in response to detecting the anticipated emergency braking situation, a criticality function, first, second, and third criticality thresholds, and a time period criterion,  the first criticality threshold is a collision probability level defining initiation of a warning phase during which a warning signal is output without braking operation, the Page 4 of 11Response to Office Action dated July 15, 2021Application No. 16/613,812Filed October 13, 2021Attorney Docket No. 817285second criticality threshold is a collision probability level above which a partial braking phase, during which a partial-braking brake pressure is output, can be initiated, the third criticality threshold is a collision probability level above which an emergency braking phase, during which an emergency braking brake pressure is output, can be initiated, the emergency braking brake pressure being greater than the partial-braking brake pressure, and the time period criterion defines a minimum period of time after initiation of the warning phase and before initiation of the emergency braking phase, 
wherein the first, second, and third criticality thresholds and the time period criterion are defined such that a collision probability level, defined by the criticality function for a time value that corresponds to the minimum period of time after the initiation of the warning phase, exceeds the third criticality threshold.  
In a related field of Art, Doerr et al. (Doerr) teaches, defining, in response to detecting the anticipated emergency braking situation, a criticality function, first, second, and third criticality thresholds, and a time period criterion,( [0092-0095]); the first criticality threshold is a collision probability level defining initiation of a warning phase ( via a first warning stage (a first starting point) for triggering and issuing a visual warning phase to the driver (to output a warning signal), without triggering the emergency braking (without initiation of a braking operation), [0092]-[0095]; Page 4 of 11Response to Office Action dated July 15, 2021Application No. 16/613,812Filed October 13, 2021Attorney Docket No. 817285the second criticality threshold is a collision probability level above which a partial braking phase, during which a partial-braking brake pressure is output, can be initiated ( via a second warning stage (a second starting point) for triggering an partial braking process  inherent with a partial-braking brake pressure, [0097]); the third criticality threshold is a collision probability level above which an emergency braking phase, during which an emergency braking brake pressure is output, can be initiated, the emergency braking brake pressure being greater than the partial-braking brake pressure,  (via in a second supplementary step 68 (a third starting point) for initiation of the automatic emergency braking process is triggered, with a deceleration (brake pressure) greater than the partial-braking deceleration (brake pressure), [0100], [claim 26]); and the time period criterion defines a minimum period of time after initiation of the warning phase and before initiation of the emergency braking phase, ( via setting a predefined minimum value, the sum of the predefined warning stage time period t.sub.oa of the visual and/or acoustic driver warning and of the predefined warning stage time period t.sub.h of a partial braking warning, which is not to be undershot, [0015], [0083]); wherein the first, second, and third criticality thresholds and the time period criterion are defined such that a collision probability level, defined by the criticality function for a time value that corresponds to the minimum period of time after the initiation of the warning phase, exceeds the third criticality threshold (via a predefined condition in accordance according to the distance between the vehicle and the vehicle traveling in front has been set as timing counters (K thresholds) for triggering the warning stage, the partial braking stage, and emergency braking stage are specified set in equation to operate when the target safety distance d.sub.z (minimum distance) is reached, [0078], [0091]-[0104]).
 It would have been obvious to one of ordinary skill in the art, having the teachings of Breuer , Miura and  Doerr  before the effective filing date of the claimed invention  to modify the systems of Breuer, to include the  teachings (the triggering device) of  Doerr  and configure with the system of Breuer in order to acquire initial warning phase, partial braking phase and emergency braking phase for issuing warning to vehicle  driver  for impending danger. around the host vehicle to mitigate  collision possibility. Motivation to combine the two teachings is, to mitigate impending  collision  (i.e., an added safety feature to enhance safety of the driver and others  vehicles in the road).
As per Claim 12, Breuer as modified by Miura and  Doerr    teaches the limitation of Claim  11. However, Breuer  in view of  Miura and  Doer  teaches, wherein the criticality function defines, for time values after which the collision probability level, as defined by the criticality function, first exceeds the first criticality threshold, a range of collision probability levels. ( Doerr : [0092-0095]).

As per Claim 13, Breuer as modified by Miura and  Doerr    teaches the limitation of Claim  12. However, Breuer  in view of  Miura and  Doer  teaches, wherein the range of collision probability levels is determined based on a degree of uncertainty (Doerr : [0097]).
As per Claim 14, Breuer as modified by Miura and  Doerr    teaches the limitation of Claim  12. However, Breuer  in view of  Miura and  Doer  teaches, wherein the first, second, and third criticality thresholds and the time period criterion are defined such that the lower end of the range of collision probability levels, defined by the criticality function for a time value that corresponds to the minimum period of time after the initiation of the warning phase, exceeds the third criticality threshold.  (Doerr : [0092-0095], [0100],  Ref. Claim 26).

As per Claim 15, Breuer as modified by Miura and  Doerr    teaches the limitation of Claim  11. However, Breuer  in view of  Miura and  Doer  teaches, defining, in response to detecting the anticipated emergency braking situation, a dynamic criterion that provides a longitudinal distance of the ego vehicle from the object in front as a function of time, wherein the dynamic criterion takes into account an acceleration brought about by output of the partial-braking brake pressure in the partial braking phase and an acceleration Page 5 of 11Response to Office Action dated July 15, 2021Application No. 16/613,812Filed October 13, 2021Attorney Docket No. 817285 brought about by output of the emergency braking brake pressure in the emergency braking phase.(Doerr : [0092-0100]).

  	As per Claim 16, Breuer as modified by Miura and  Doerr  teaches the limitation of Claim  11. However, Breuer  in view of  Miura and  Doer  teaches, after defining the criticality function, the first, second, and third criticality thresholds, and the time period criterion: continuously capturing updated driving-dynamics variables of the ego vehicle (Doerr : [0092-0100], Ref. Claim 11).  

As per Claim 17, Breuer as modified by Miura and  Doerr    teaches the limitation of Claim  16. However, Breuer  in view of  Miura and  Doer  teaches, initiating one or more of the warning phase, the partial braking phase, and the emergency braking phase based on the updated criticality function, the updated first, second, and third criticality thresholds, and the updated time period criterion.( Doerr : [0092-0100], Ref. Claim 11).


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.